      Case 8:16-cr-00415-PX Document 208 Filed 06/30/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA                         :
                                                 :
                                                 :
       v.                                        :         Case No. : PX 16-0415
                                                 :
ANTRICS KLAIBER,                                 :
                                                 :
       Defendant.                                :


                  MOTION TO FILE DOCUMENT UNDER SEAL

       The defendant, Antrics Klaiber, by and through undersigned counsel, hereby

seeks this Court’s permission to file under seal Defendant’s Opposition to Government’s

Motion for a Protective Order. The attachment contains sensitive information that should

be sealed from public view until further order of this Court.

       WHEREFORE, the Defendant respectfully requests that this Court grant

Defendant's Motion to File Document Under Seal so that the Proposed Sealed Document

may be filed under seal.

                                                     Respectfully Submitted,



                                                     ____________/s/________________
                                                     Teresa Whalen, Bar No. 25245
                                                     Law Office of Teresa Whalen
                                                     801 Wayne Avenue, Suite 400
                                                     Silver Spring, Maryland 20910
                                                     (301) 728-2905
